DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art are DE 1026119872 (D1), US 2004/0032039 (D2), JP 10-272692 (D3), US 4,826,414 (D4). Document 1 discloses an apparatus for external cooling of an extruded plastic blown film comprising ring having an upper lid (33) positioned with respect to an air flow passage, the upper lip to direct air flow around a bubble of the blown film; and a height adjustable Venture cap (36) (Venturi ring) mounted with respect to the upper lip to lock the position of the bubble blown film. The Venturi cap is independently adjustable with respect to position of the upper lip. The apparatus further comprises temperature and proximity sensors (40, 42, 44) that interface with a controller to control a position of the Venturi cap and blown film parameters.
Documents D2-D4 as discussed above teaches an apparatus for external cooling of an extruded plastic blown film comprising a cooling air ring having an upper lip positioned with respect to an air flow passage, the upper lip to direct air flow from the air flow passage around a bubble of blown film, and a Venturi ring is independently adjustable with respect to a position of the upper lip.
However, none of the cited document discloses a Venturi ring mounted with respect to a fixed upper lip and adjustable in position with respect to the fixed upper lip. Claims 1-20 are therefore novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0335213 A1 teaches venturi ring or device but fails to cure the deficiency of the above prior arts. Also see US 5,804,221 which teaches air ring, and an annular body which surrounds the tubular film after film has left the extrusion die, and a circumferentially extending series of individually operable actuators each operable to vary the venture-like effect at its circumferential location and cause the film to become nearer to or further from the body at said location to cause the thickness of the film at said location to decrease or increase. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743